               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA             )
                                     )
     v.                              )       1:17CR221-1
                                     )
CHRISTOPHER LEWIS TUCKER             )


                    MEMORANDUM OPINION AND ORDER

     This case comes before the Court on the defendant’s Motion to

Reconsider Terms of Detention and Release (Docket Entry 93), which

“moves this honorable Court to reconsider the terms of [his]

detention and release [him] on bond pending trial” (id. at 1).         For

the reasons that follow, the Court grants in part and denies in

part the instant Motion, in that the Court has reconsidered the

defendant’s detention and has concluded it remains appropriate.

                             INTRODUCTION

     This case began with the issuance of a criminal complaint

charging the defendant with transporting child pornography in

violation of 18 U.S.C. § 2252A(a)(1).       (Docket Entry 1.)      After a

hearing (see Docket Entry 6), the Court (per the undersigned

Magistrate Judge) “ruled that probable cause supported the charge

and orally ordered the defendant’s detention based on the statutory

presumption of detention or, alternatively, because clear and

convincing evidence established that no set of available release

conditions could reasonably assure the safety of the community and

a preponderance of the evidence established that no available




      Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 1 of 14
release   conditions   would   reasonably    assure   [his]   appearance”

(Docket Entry 7 at 1).    In explanation, that Order states:

     Given the nature of the charge in this case, “subject to
     rebuttal by the defendant, it shall be presumed that no
     condition or combination of conditions will reasonably
     assure the appearance of the [defendant] as required and
     the safety of the community,” 18 U.S.C. § 3142(e)(3).
     . . .

     “Even when a defendant satisfies his burden of produc[ing
     evidence to rebut the presumption] . . ., ‘the
     presumption favoring detention does not disappear
     entirely, but remains a factor to be considered among
     those weighed by the district court.’ The presumption
     remains as a factor because it is not simply an
     evidentiary tool designed for the courts. Instead, the
     presumption reflects Congress’s substantive judgment that
     particular classes of offenders should ordinarily be
     detained prior to trial.” United States v. Stone, 608
     F.3d 939, 945 (6th Cir. 2010) (citation omitted) (quoting
     United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.
     2001)).

     In resolving the issue of release or detention, the Court
     has considered, along with the statutory presumption, the
     following statutorily prescribed factors:       “(1) the
     nature and circumstances of the offenses charged,
     including whether any offense is a crime of violence or
     involves a minor victim; (2) the weight of the evidence
     against   the    defendant;    (3)   the    history   and
     characteristics of the defendant; and (4) the nature and
     seriousness of the danger to any person or the community
     that would be posed by the defendant’s release.” 18
     U.S.C. § 3142(g). Based on the record before it, the
     Court makes the following findings of fact and/or
     conclusions of law:

     1) as reflected by above-discussed presumption of
     detention, the applicable penalties, and the language of
     the Bail Reform Act, the offense charged against the
     defendant is serious in nature and involved circumstances
     . . . that endangered the community;




                                   -2-




      Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 2 of 14
2) the weight of the evidence against the defendant is
more than sufficient to support conviction beyond a
reasonable doubt . . .

. . . .

. . . ; and

3) the history and characteristics of the defendant raise
the following concerns regarding danger to the community
and risk of nonappearance his release would present:

A) the defendant reports that he stopped taking
depression medication a few years ago in favor of
self-medicating with marijuana;

B) the defendant’s mother and brother indicated that, due
to recent abnormal behavior, the defendant needs a mental
health evaluation and mental health treatment;

C) in an interview with Pretrial Services following his
federal arrest, the defendant admitted to recently
hearing “voices”;

D) the defendant has a history of engaging in conduct
that endangers the community, including:           (i) a
conviction for, and two pending charges of, resisting
officers; (ii) a conviction for, and a pending charge of,
driving while impaired, (iii) a conviction for reckless
driving to endanger, (iv) a prayer for judgment continued
for (1) harassing phone calls and (2) violation of a
domestic violence protective order, and (v) a conviction
for felony assault by strangulation; and

E) in executing the search warrants at the [defendant’s]
residence, officers discovered:

i) multiple firearms in a locked toolbox, the keys to
which the officers located on a keyring obtained from the
defendant’s person upon his arrival at the residence; and

ii) drug paraphernalia, including marijuana, pipes, and
a bong.

The Court finds that, under the circumstances presented,
the defendant has failed to rebut the statutory


                              -3-




 Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 3 of 14
     presumption of detention through (i) the fact that he
     remained on bond for state charges related to the instant
     offense for a few weeks before his federal arrest and
     (ii) his proffer of his mother as a third-party
     custodian. Even assuming, however, that the defendant
     could overcome this statutory presumption, the Court
     still finds that the record establishes, by clear and
     convincing evidence, that the defendant’s release would
     present a danger to the community that available release
     conditions would not reasonably address, and, by a
     preponderance of the evidence, that his release would
     present a risk of nonappearance. In that regard, the
     Court notes that the evidence indicates that the
     defendant possesses an extreme sexual interest in
     children as well as a significant history of engaging in
     conduct that threatens the safety of the community,
     including assault by strangulation, drunk driving, and
     resisting officers. In addition, the defendant possessed
     firearms at a time in which he qualified both as actively
     suffering from mental health issues and as a habitual
     drug user, circumstances that present a heightened danger
     to the community. Moreover, these recent mental health
     issues present a risk that the defendant remains unstable
     and cannot be relied upon to appear as directed.

     The Court further concludes that the defendant’s proposed
     release plan fails to adequately offset the risk of
     danger and nonappearance. The defendant resided with his
     proposed custodian during the time that his behavior
     became increasingly erratic and while engaging in
     habitual use of controlled substances. Her presence did
     not deter his excessive focus on child-related sexual
     behavior, his use of drugs, or his decision to
     self-medicate rather than follow prescribed mental health
     treatment. Under these circumstances, the Court cannot
     order the defendant’s release.

(Id. at 2-11 (internal brackets, some citations, footnote, and

ellipses omitted).)

     A grand jury for this District subsequently indicted the

defendant for two counts of attempting to cause a perceived minor

to engage in sexually explicit conduct for production of child


                                   -4-




      Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 4 of 14
pornography in violation of 18 U.S.C. § 2251(a), transporting and

receiving child pornography in violation of 18 U.S.C. § 2252A(a)(1)

and (2)(A), and possessing firearms and ammunition as an unlawful

drug user/addict in violation of 18 U.S.C. § 922(g)(3).                     (See

Docket Entry 19.)          The Court (per Chief United States District

Judge Thomas D. Schroeder) thereafter held multiple competency-

related hearings (see Docket Entry 39; Minute Entry dated May 9,

2018; Docket Entry 71; Docket Entry 82) and ultimately found “by

clear and convincing evidence that the involuntary administration

of psychotropic medication to restore [the defendant’s] competency

[wa]s appropriate”         (Docket   Entry     73   at   1-2).   The   defendant

appealed that order (see Docket Entry 77), and the Court (per Chief

Judge Schroeder) stayed its enforcement “until such time as [that]

appeal . . . is resolved” (Docket Entry 81 at 1; see also Docket

Entries     dated   Nov.    1,   2019,    to   present     (reflecting   further

activity, but no final order, on appeal)).                On June 24, 2020, the

Court (per Chief Judge Schroeder) set a status conference to

“consider [a] request of the [d]efendant to be declared competent.”

(Docket Entry 92 at 1.) In advance of that conference (which since

occurred (see Minute Entry dated July 1, 2020)), the defendant

filed the instant Motion (see Docket Entry 93).1

     1
       The defendant filed the instant Motion under seal. (See
Docket Entry 93 at 1.) “If a party seeks to file documents or
portions of documents under seal, that party should file a
                                                 (continued...)

                                         -5-




         Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 5 of 14
                                   DISCUSSION

      As documented above, based on the defendant’s failure to rebut

the presumption under 18 U.S.C. § 3142(e)(3)(E) and/or on a review

of the record as a whole, “after a hearing . . ., the [Court found]

that no condition or combination of conditions will reasonably

assure the appearance of the [defendant] as required and the . . .

safety of . . . the community, [obligating the Court to] . . .

order the detention of the [defendant] before trial,” 18 U.S.C.

§   3142(e)(1).       Notwithstanding     that    finding,   the   defendant’s

“[detention] hearing may be reopened . . . at any time before trial

if the [Court] finds that information exists [1] that was not known

to the [defendant] at the time of the hearing and [2] that has a

material bearing on the issue whether there are conditions of

release      that   will   reasonably    assure   the   appearance    of   [the




      1
      (...continued)
redacted, public version of the documents on the Court’s docket,
and should separately file a Motion to Seal.” M.D.N.C. LR 5.4(a);
see also M.D.N.C. LCrR 57.1 (“Local Rule[] of Civil Practice . . .
5.4 . . . shall apply fully to criminal proceedings . . . .”).
Although some exceptions to that requirement exist, none facially
appear applicable to the instant Motion. See M.D.N.C. LR 5.4(g).
Moreover, the Court’s review of the instant Motion has confirmed
that it largely consists of matters of public record and/or
information the Court must include in this public order resolving
the instant Motion.     Accordingly, the Court will require the
defendant to file (A) a notice abandoning any claim to continued
sealing of the instant Motion, (B) a motion to seal and a redacted,
public version of the instant Motion (along with a proper
supporting brief, see M.D.N.C. LR 5.4(b)), or (C) a memorandum of
no more than 10 pages explaining why Local Rule 5.4 does not apply.

                                        -6-




          Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 6 of 14
defendant] as required and the safety of . . . the community.”         18

U.S.C. § 3142(f).

     The instant Motion argues for the defendant’s release as

follows:

     The [d]efendant has been [] detained ever since the date
     of his arrest, over three years as of the time of th[e]
     instant Motion.

     The Order for the [d]efendant’s detention was based on
     the statutory presumption of detention, clear and
     convincing evidence establishing that no set of available
     release conditions could reasonably assure the safety of
     the community, and a preponderance of the evidence
     establishing that not [sic] available release conditions
     would reasonably assure the [d]efendant’s appearance. In
     support of the conclusions regarding assurance of his
     appearance, the Court cited, among other things, the need
     for the evaluation and treatment of the [d]efendant’s
     mental health.

     Over the course of the last three (3) years, the
     [d]efendant has been evaluated and/or treated by at least
     six (6) professionals, and . . . been treated with
     various medications . . . .

     The [d]efendant also has other underlying health
     conditions unrelated to his mental health issues, and has
     been the subject of at least one attack while housed in
     the Bureau of Prisons that left him with significant
     injuries.

     This Court has previously agreed with the Government’s
     contention that forcible medication is necessary and
     likely to render the [d]efendant competent to stand
     trial.

     The [d]efendant is currently compliant in taking his
     medication and [a] report dated February 20, 2020, . . .
     finds him to be competent.




                                   -7-




      Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 7 of 14
The [d]efendant’s appointed Guardian ad Litem has met
with the [d]efendant and has opined that he is currently
competent.

The [d]efendant has requested that the Court hold a
hearing as quickly as possible to determine his
competency pursuant to 18 U.S.C. § 4241(e).

The [d]efendant is subject to the normal release and
detention provisions of 18 U.S.C. §§ 3141 et seq., which
apply to all criminal defendants. 18 U.S.C. § 4241(e).

“If the Court finds by a preponderance of the evidence
that the defendant has recovered to the extent that he is
able to understand the nature and consequences of the
proceedings against him and to assist properly in his
defense, the Court shall order the [d]efendant’s
immediate discharge from the facility in which [he] is
hospitalized and shall set a date for trial or other
proceedings.” 18 U.S.C. § 4241(e). In the instant case,
the [d]efendant was transferred back to the custody of
the United States Marshals Service on June 5, 2020
. . . .

Federal law permits civil commitments under procedures
that ensure that the confinement is both limited in
duration and reasonably related to the purpose for which
the detainee is confined.

Considering [A] the [d]efendant’s over three-year
duration of confinement, [B] his current assessment of
competence, [C] his ability to understand the nature and
consequences of the proceedings against him and to assist
properly in his defense, and [D] the potentially
significant health implications of being housed in [a
local detention facility] during the COVID-19 pandemic,
the [d]efendant respectfully requests that he be released
on bond pending trial of this matter.

The [d]efendant’s release shall be conditioned under the
terms contained in 18 U.S.C. § 3142(c)(1)(B), and
conditions for his release exist that will reasonably
assure the safety of any other person or the community.




                              -8-




 Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 8 of 14
(Docket Entry 93 at 2-5 (emphasis added) (internal paragraph

numbers, some citations, brackets, and some alterations omitted).)

     Based on the record (as supplemented by the instant Motion),

the Court concludes that:

     1) a preponderance of the evidence continues to establish that

the defendant’s release on available conditions would pose an

unreasonable   risk   of   nonappearance      and      clear    and    convincing

evidence continues to establish that the defendant’s release on

available conditions would pose an unreasonable risk of danger to

the community, such that his detention remains appropriate under

Paragraph (1) of Subsection 3142(e); and

     2) the defendant has not constructed an adequate legal and/or

factual foundation for release in the face of the Court’s findings

under Paragraph (1) of Subsection 3142(e).

     Regarding the first of those two conclusions, the instant

Motion does not explain how the length of the defendant’s pretrial

detention and/or COVID-19-related concerns conceivably could alter

the Court’s    findings    that   he    “failed   to    rebut    [a]   statutory

presumption of detention” (Docket Entry 7 at 10) and/or that “the

record establishes, by clear and convincing evidence, that the

defendant’s release would present a danger to the community that

available release conditions would not reasonably address, and, by

a preponderance of the evidence, that his release would present a



                                       -9-




      Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 9 of 14
risk of nonappearance” (id.).         (See Docket Entry 93.)          Similarly,

a professional (or lay) opinion that, while confined, the defendant

has become competent to proceed with this case (or that he has

satisfied conditions precedent to such a determination, i.e., that

he can understand the nature and consequences of this proceeding

and can assist in his defense) does not establish that, if released

from confinement (under unspecified conditions), he possesses the

stability to appear in court as directed and to refrain from

dangerous criminal activity.         Under these circumstances, the Court

(at least for now) adheres to the view that the defendant still has

not rebutted the presumption of detention under Subparagraph (3)(E)

of Subsection 3142(e) or, in the alternative, that the record still

establishes by a preponderance of the evidence that his release on

available     conditions     would    pose      an     unreasonable    risk    of

nonappearance and by clear and convincing evidence that his release

on   available    conditions    would    pose     an    unreasonable    risk   of

community danger.      As a result, the defendant must remain detained

under Paragraph (1) of Subsection 3142(e).

      Turning to the second of the Court’s above-noted conclusions,

the instant Motion does not cite any provision of the Bail Reform

Act, 18 U.S.C. §§ 3141, et seq., that would allow the Court to

order the release of a defendant, otherwise subject to detention

under     Paragraph    (1)    of     Subsection        3142(e),   premised     on



                                      -10-




        Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 10 of 14
considerations such as the length of pretrial detention, recovered

competency, or COVID-19-related concerns.          (See Docket Entry 93 at

1-5.)     In any event, if the instant Motion had cited authority

and/or had developed argument showing a lawful basis to consider

releasing the defendant due to such considerations, notwithstanding

findings precluding his release under Paragraph (1) of Subsection

3142(e), the Court still would deny release as unsupported and

unreasonable (at least on the present record).

       As to COVID-19-related concerns in particular, the Court notes

that the defendant has not alleged that he faces actual exposure to

the virus that causes COVID-19 at his detention site or that he

suffers from particular health conditions that make him more

susceptible to a poorer outcome if he contracted COVID-19.                (See

id.)    Accordingly, in the words used by another court in denying a

COVID-19-based release request:

       [The defendant’s] arguments [against] being incarcerated
       are general and speculative. . . .       Unquestionably,
       avoiding crowds and social distancing are recommended to
       reduce the risk of transmission. But [the defendant has
       not alleged] . . . any known cases of COVID-19 at [his
       present] facility, and instead argues that an outbreak is
       inevitable. This argument is speculative.

United States v. Clark, No. 19-40068, 2020 WL 1446895, at *5 (D.

Kan. Mar. 25, 2020) (unpublished) (internal citations omitted); see

also United States v. Williams, Crim. No. 13-544, 2020 WL 1434130,

at *2 (D. Md. Mar. 24, 2020) (unpublished) (“The [Emergency Motion



                                     -11-




        Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 11 of 14
for Reconsideration of Bond based on COVID-19] goes on to note that

[detainees] are at special risk given their living situation.

These are challenges that cannot be denied, but as they relate to

the issue of release, they are concerns not concrete enough to

justify the release of [the movant].” (internal citation and

quotation marks omitted)).

     Furthermore, in light of the defendant’s history, his request

for release because of the risk he may contract COVID-19 cannot

stand the test of reason, as illustrated in this analysis from

another court that confronted an analogous request:

     [The defendant’s request] ignor[es] other risk factors
     that would arise if he were released from custody. . . .

     [The defendant] does not address the extent to which his
     risks could be exacerbated if he returns to [the
     community]. . . . [H]e offers no evidence to explain how
     [his release plan] mitigates the risk of infection. For
     example, he does not . . . identify any screening
     practices or concrete COVID-19 precautions being taken
     [in the home where he would reside]. He therefore offers
     nothing more than speculation that [his release plan]
     would be less risky than [continued detention] . . . .
     And he does not address . . . [his community] health care
     system’s capacity to provide him with adequate treatment
     if he were to contract the virus. . . .       [Government
     officials] ha[ve] ample motivation to prevent any
     outbreak at the [defendant’s detention] facility and,
     even if an outbreak occurs, to contain and manage it for
     the well-being of all involved.

     . . . .

     In considering [the defendant’s] release . . . based on
     circumstances related to COVID-19, it is also appropriate
     to consider the likelihood that the defendant’s proposed
     release plan would increase COVID-19 risks to others,


                                  -12-




     Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 12 of 14
     particularly if the defendant is likely to violate
     conditions of release.    A defendant who is unable to
     comply with conditions of release poses potential risks
     to law enforcement officers who are already tasked with
     enforcing [COVID-19-related] orders . . ., [probation]
     officers who come into contact with th[at] defendant for
     supervision, and others if th[at defendant] is taken back
     into custody.

     In this case, these considerations do not support
     release. . . .     Given the [relevant] considerations
     discussed   previously,   the  [C]ourt   believes   [the
     defendant] will likely violate any conditions of release
     the [C]ourt may impose if the [C]ourt were to issue a
     []release order. . . .

     . . . [The defendant] has been unable or unwilling to
     remain law-abiding . . . . The [C]ourt has no reason to
     believe that he would suddenly become compliant now.

     Meanwhile, supervising such a high-risk offender out in
     the community will place [probation] officers at
     heightened risk of contracting the virus.        Location
     monitoring is not a limitless resource, nor is its
     installation and monitoring by [probation] officers
     without risk to those personnel (who must be trained and
     certified to install location monitoring) given the
     current recommendations regarding implementation of
     social distancing. And, when [the defendant] violates
     his conditions of release (as he likely will), law
     enforcement officers will be forced to expend valuable
     resources during a national crisis to take him back into
     custody . . ., both increasing the risk to them of
     contracting and spreading COVID-19 and further increasing
     the risk to the [jail] population when he inevitably
     returns to the facility. These additional considerations
     weigh in favor of denying the [instant M]otion.

Clark, 2020 WL 1446895, at *6-7 (internal citations and quotation

marks omitted); see also United States v. Jackson, Crim. No. 18-

216, 2020 WL 1445958, at *2 (W.D. Pa. Mar. 24, 2020) (unpublished)

(“I also must keep in mind the substantial burden that releasing



                                  -13-




     Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 13 of 14
. . . defendants would place on the U.S. Probation Office at a time

when conditions already are not conducive to such monitoring.”).

                               CONCLUSION

     After careful review of the matters raised in the instant

Motion, the Court declines to release the defendant.

     IT IS THEREFORE ORDERED that the instant Motion (Docket Entry

93) is GRANTED IN PART and DENIED IN PART, in that the Court has

reconsidered the propriety of the defendant’s detention, but has

concluded that he shall remain detained under Paragraph (1) of

Subsection 3142(e).

     IT IS FURTHER ORDERED that, on or before July 23, 2020, the

defendant shall file (A) a notice abandoning any claim to continued

sealing of the instant Motion, (B) a motion to seal and a redacted,

public   version   of   the   instant   Motion   (along   with   a   proper

supporting brief, see M.D.N.C. LR 5.4(b)), or (C) a memorandum of

no more than 10 pages explaining why Local Rule 5.4 does not apply.

                                    /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge
July 2, 2020




                                  -14-




     Case 1:17-cr-00221-TDS Document 94 Filed 07/02/20 Page 14 of 14
